COXE, District Judge,
(orally.) The question in this case was fairly stated by the' district attorney, to be whether or not the importations are “braids” or “trimmings;” whether or not- they were commercially known in this market as “braids,” at the time of the passage of the tariff act of 1890. I do not understand that it is seriously contended on the part of the district attorney that upon the proof before the board of appraisers, a mistake was made in the finding, that they were commercially known as “braids.” If, however, it is so contended, it seems to me that the contention can have no foundation, for the reason that four witnesses, concededly representative importers and large dealers in this city, so testified, and their testimony was not contradicted. So the question before this court is, whether or not the additional evidence now presented is sufficient to warrant the court in overturning the finding of the board. I do not know that any rule of this court has been laid down applicable to such a situation, but it would seem to me that the finding of the board should stand, unless the appellant presents evidence before this court of greater weight, or at least of equal value. I do not think that the appellant has done either; because it is practically conceded that the witnesses produced by him, assuming that their evidence is competent, were not as representative men, under the well-known rule that requires such witnesses to be importers .or large dealers, as the four witnesses presented on the part of the importer. In other words, I* think that if the evidence now before the court had all been presented to the board of appraisers, their finding would have been justifiable upon the facts. The additional evidence is not sufficient, therefore, to warrant the court in overturning that finding.
The decision of the board of appraisers is affirmed.